DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 6-9, 23, 28-30, 33-36, 38 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0153108 (Kitazawa et al.).
With regards to claim 1, Kitazawa et al. discloses an ultrasonic thickness inspection system comprising, as illustrated in Figures 1-12, a method for determining a wall thickness by use of ultrasound by a pig (paragraphs [0044],[0016]; Figure 7); the ultrasound 204 (e.g. input pulse waveform generated by chirp wave generator 1052; paragraph [0045]; Figure 3) is transmitted by at least one first ultrasonic transducer 101-1 to 101-12,1051 attached to the pig such that the ultrasound is transmitted in an object 100 (e.g. pipe) wherefrom the wall thickness has to be determined (paragraph [0045]); by use of at least one second ultrasonic transducer 101-1 to 101-12,1053, a receiving signal 201-1 to 201-12,203 is generated representing reflections of the ultrasound on the object received by the at least one second transducer (paragraph [0045]; Figure 3); the receiving signal is processed by a processor 106 provided at the pig to obtain a compressed receiving signal 403 (paragraphs [0057],[0058],[0051]-[0052]) such that the compressed receiving signal is stored in a storing device 106 (e.g. memory, storage unit, thickness history recording unit; paragraphs [0043],[0061],[0063],[0070]) provided at the pig; in use, the processor 106 determines in the receiving signal a maximal N peaks 504,502 having largest amplitudes and associated information (e.g. thickness percentage; paragraph [0058]) on a moment on which each one of the maximal N peaks occurs within the receiving signal, wherein N is a predetermined number larger than 1, such that information (e.g. thickness) about the maximal N peaks and associated information on the moment on which each one of the maximal N peaks occurs is stored as the compressed receiving signal in the storing device (paragraphs [0045] to [0059],[0043],[0061],[0063],[0070]; Figure 3-6).  (See, paragraphs [0038] to [0086]).
	With regards to claim 2, Kitazawa et al. further discloses peaks having positive and negative amplitudes are taken into account for determining the maximal N peaks in the compressed receiving signal.  (See, paragraph [0047],[0050]; Figures 3-6).
	With regards to claims 3-4, Kitazawa et al. further discloses N is in a range between 10 to 100 or N is one of 25 the group of 16, 32, 64, 128.  (See, paragraph [0047],[0050]; Figures 3-6).
	With regards to claim 6, Kitazawa et al. further discloses more than one peak per interface is stored.  (See, paragraphs [0045] to [0059],[0043],[0061],[0063],[0070]; Figure 3-6).
	With regards to claim 7, Kitazawa et al. further discloses the first and second ultrasonic transducers 101-1 to 101-12 are the same.  (See, paragraphs [0044],[0045]).
	With regards to claim 8, Kitazawa et al. further discloses the pig comprises a plurality of first and/or the second transducers 101-1 to 101-12.  (See, paragraphs [0044],[0045]).
	With regards to claim 9, Kitazawa et al. further discloses the pig is moved axially inside a pipe filled with a fluid (paragraph [0006],[0074]) for measuring the wall thickness along a pipe circumference over a first length of the pipe such that the measured wall thickness is the wall thickness of the pipe; a plurality of measurements are carried out within the first length of the pipe.  (See, paragraphs [0044] to [0059]; Figures 3-6).
	With regards to claim 23, Kitazawa et al. further discloses a wall thickness is determined using a plurality of events.  (See, paragraphs [0069],[0063]; Figures 3,5).
With regards to claim 28, Kitazawa et al. further discloses compression of the receiving signal and storage thereof is performed while one or more ultrasonic measurements are performed.  (See, paragraphs [0051],[0052],[0055] to [0059],[0063]).
With regards to claim 29, Kitazawa et al. further discloses the compressed receiving signal is displayed in at least one of an A-scan display or a B- scan display 1068.  (See, paragraph [0061]; Figure 7).
With regards to claim 30, Kitazawa et al. further discloses the compressed receiving signal is processed prior to displaying.  (See, paragraph [0061]; Figure 7).
With regards to claim 33, Kitazawa et al. further discloses N is a predetermined number (e.g. number of peaks as observed in Figures 3-6). 
With regards to claim 34, Kitazawa et al. further discloses peaks having positive and negative amplitudes are taken into account per event for determining the maximal N peaks in the compressed receiving signal.
With regards to claim 35, Kitazawa et al. further discloses an event is the at least one reflection (echo) of the ultrasound transmitted in the object wherefrom the wall thickness has to be determined, such as a reflection on an inner diameter (ID; inner surface) of the object or a reflection on an outer diameter (OD; outer surface) of the object.  (See, paragraphs [0046], [0039],[0058]).
With regards to claim 36, the claim is directed to an apparatus claim and is commensurate in scope with the above method claim 1 and is rejected for the same reasons as set forth above.
With regards to claim 38, the claim is directed to computer executable instructions and is commensurate in scope with the above claim 1 and is rejected for the same reasons as set forth above.  (See, Figure 7 Kitazawa et al. discloses executable instructions).
With regards to claim 39, the claim is directed to computer executable instructions and is commensurate in scope with the above claim 1 and is rejected for the same reasons as set forth above.  (See, Figure 7 Kitazawa et al. discloses executable instructions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 10-22, 24-27, 31-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0153108 (Kitazawa et al.) in view of either U.S. Patent 5,497,661 (Stripf et al.) or DE 102012025535 (Kersting et al.).
With regards to claim 5, Kitazawa et al. does not disclose the maximal N peaks are stored if the amplitude of each of the maximal N peaks is larger than a first threshold value; a quantity M, where M<N, peaks are stored instead of the N peak if the receiving signal only comprises M  peaks having an amplitude that is larger than the first threshold.
Stripf et al. discloses an ultrasound inspection system comprising, as illustrated in Figures 1-9b, a method for determining a wall thickness by use of ultrasound by a pig; the ultrasound is transmitted by at least one first ultrasonic transducer attached to the pig such that the ultrasound is transmitted in an object wherefrom the wall thickness has to be determined; by use of at least one second ultrasonic transducer, a receiving signal is generated representing reflections of the ultrasound on the object received by the at least one second transducer; the received signal is processed by a processor provided at the pig to obtain a receiving signal; in use, the processor determines in the receiving signal a maximal N peaks having largest amplitudes and associated information on a moment on which each one of the maximal N peaks occurs within the receiving signal such that information about the maximal N peaks and associated information on the moment on which each one of the maximal N peaks occur is stored in the storing device; the maximal N peaks are stored if the amplitude of each of the N largest peaks is larger than a first threshold value and wherein M<N peaks are stored if the signal only comprises M largest peaks having an amplitude which is larger than the first threshold (column 5, lines 33-60).  (See, column 4, line 26 to column 7, line 15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the maximal N peaks are stored if the amplitude of each of the N largest peaks is larger than a first threshold value and wherein M<N peaks are stored if the signal only comprises M largest peaks having an amplitude which is larger than the first threshold as suggested by Stripf et al. to the system of Kitazawa et al. to have the ability to change the threshold value based on the number of pulses.  (See, column 5, lines 46-52 of Stripf et al.).
With regards to claim 10, Kitazawa et al. does not disclose is performed on the compressed receiving signal to determine time positions of different signals (echo’s) of object wall interfaces.  (See, paragraphs [0046]; [0051] to [0056]).
The only difference between the prior art and the claimed invention is an automatic event-picking.
Kersting et al. discloses an ultrasonic imaging system comprising, as illustrated in Figures 1-3, a pipeline 3; ultrasonic transducer 1 for transmitting and receiving ultrasound signal for an automatic event-picking (paragraphs [0021],[0023],[0024]) to determine a wall thickness of the pipeline (paragraph [0003]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing an automatic event-picking as suggested by Kersting et al. to the system of Kitazawa et al. to have the ability for an automated inspection of the pipe where the data processing speed can be increased while the data processing time can be shortened.  (See, paragraphs [0023],[0024] of Kersting et al.).
With regards to claims 11-14, Kitazawa et al., as modified by Kersting et al., further discloses the automatic event-picking comprises picking of a stand-off (SO) wherein an event is searched that corresponds to a nearest wall; determining an event center of remaining events; picking of a wall thickness (WT); a pre-processing of the compressed receiving signal is performed prior to picking of the stand-off (SO); during pre-processing, the maximal N peaks of the compressed receiving signal are ordered in a time of flight index sequence; during pre-processing the peaks are grouped in an event group, wherein peaks are grouped belonging to a same event group when consecutive indices of the time of flight index sequence are located close to each other.  (See, paragraphs [0045] to [0065]).
	With regards to claim 15, Kersting et al. does not explicitly specify such parameter (peaks are grouped belonging to a same event group when consecutive indices of the time of flight index sequence are separated by less than approximately three quarter of a wavelength) as in the claim.  However, to have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claims 16-17, the references, Kitazawa et al. and Kersting et al., do not specify such calculations and determinations as in these claims.  However, to have process and manipulate such characteristics as in these claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claims 18-21, Kitazawa et al., modified by Kersting et al., further discloses determining an event center of remaining events includes using a shape of a determined SO pulse and applying a correlation function between event and determined SO pulse; determining an event center of remaining events includes eliminating one or more events for further analysis; calculating for the remaining events a cross correlation between the remaining event and the SO event; determining a precise event center of the event; the cross correlation is a negative correlation; the eliminating events for further processing comprises omitting peaks belonging to one or more events before the SO event, and omitting peaks belonging to one or more events for which at least one peak is beyond P times the SO event being a predetermined number larger than 0.  (See, paragraph [0051],[0052],[0055],[0058], [0061]; Figure 7).
With regards to claim 22, Kitazawa et al. does not specify such parameter (e.g. P is in a range between 1.5 to 2) as in the claim.  However, to have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 24, Stripf et al. further discloses determining the wall thickness WT includes preprocessing event centers such that the preprocessing of the event centers includes calculating event centers of WT reflections with respect to a standoff SO event center, dismissing all events with an event center smaller than a threshold value so as to eliminate separate events in a tail of a standoff event; calculating the wall thickness of the object by determining a distance between SO and WT.  (See, column 5, lines 33-60)
With regards to claim 25, Stripf et al. further discloses a plurality of WT events are used for calculating the wall thickness such that outliers are dismissed.  (See, column 6, lines 4-7).
With regards to claim 26, Kitazawa et al., modified by Kersting et al., further discloses the pig comprises a processing unit 106 arranged for performing automatic event-picking.
With regards to claim 27, Kitazawa et al., modified by Kersting et al., further discloses information about the maximal N peaks and associated information on the moment on which each one of the maximal N peaks occurs are transferred to a storage location accessible by a computer such that automatic event-picking is performed off-line by means of the computer that is separated from the pig.
With regards to claim 31, Stripf et al. further discloses at least rectified during processing prior to displaying.  (See, column 4, lines 29-31).
With regards to claim 32, Kersting et al. further discloses events picked by the automatic event picking are marked in at least one of an A-scan or B-scan display of the compressed receiving signal.  (See, paragraphs [0009],[0015]).
With regards to claim 37, the claim is commensurate in scope with claim 10 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.
Applicant argues the Kitazawa et al. reference does not teach “information about the maximal N peaks and associated information on the moment on which each one of the maximal N peaks occurs is stored as the compressed receiving signal in the storing device”, as presently claimed.
The examiner believes Kitazawa et al. does disclose the claimed feature of “information about the maximal N peaks and associated information on the moment on which each one of the maximal N peaks occurs is stored as the compressed receiving signal in the storing device”.  As indicated in paragraphs [0055] to [0059] and illustrated in Figure 6, a compressed ultrasonic waveform signal 403 (paragraphs [0057],[0058]) provides information (e.g. thickness; paragraph [0058]) about the maximal N peaks 504,502 (e.g. left peaks 504 and right peak 502 in Figure 6; paragraph [0058]) and the associated information (e.g. thickness is 95”, thickness is 100%; paragraph [0058]) on the moment on each of the maximal N peaks occurs is stored as the compressed receiving signal in the storing device (as indicated in paragraphs [0043],[0044], [0063],[0070],[0072], the receiving waveform signals received by the transmitting/receiving unit 105 is recorded in a memory storage unit after an appropriate signal processing is performed by signal processing/recording unit 106).
Therefore, the Kitazawa et al. reference does not teach “information about the maximal N peaks and associated information on the moment on which each one of the maximal N peaks occurs is stored as the compressed receiving signal in the storing device” for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861